Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney John Conroy on November 22, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Specification Amendment
Please replace the paragraph beginning at page 7, line 16 with the amendment paragraph in Supplemental Amendment filed 11/22/2021

Please replace title with “Simplification of Neural Models that Include Arborized Projections”

Claim Amendment
Please replace claim 1 filed 11/4/2021 with the following amended claim 1.

1.	(Currently Amended) A method for simplifying a neural network model, the method comprising:	providing the neural network model to be simplified, the neural network model comprising a first, neuron having an arborized projection that connects to a second neuron and to a third neuron, wherein the arborized projection is to convey input from the second neuron and the third neuron to the first neuron;	defining a first temporal filter for the conveyance of input from the second neuron to the first neuron along the arborized projection and defining a second temporal filter for the conveyance of input from the third neuron to the first neuron along the arborized projection, wherein the first temporal filter differs from the second temporal filter, wherein defining the first and second temporal filters comprises estimating an effective attenuation and delay that input from a respective of the second and the third neuron to the first neuron s along the arborized projection, wherein the estimations are conducted with a presumed average background activity within the neural network model;	replacing, in the neural network model,		 the arborized projection with 			i) a first connection extending between the first neuron and the second neuron, wherein the first connection filters input from the second neuron in accordance with the first temporal filter and 			ii) a second connection extending between the first neuron and the third neuron, wherein the second connection filters input from the third neuron in accordance with the second temporal filter.


				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 

  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 


/LI WU CHANG/Primary Examiner, Art Unit 2124